Whitfield, C. J.,
delivered the opinion of the court.
The justice of the peace certifies what purports to be the entire record of the proceedings in his court, and no affidavit is referred to there. His testimony evidently referred to a warrant for arrest when he used the word “ affidavit.” This is too plain for disputation. We have, therefore, a case in which there is no affidavit whatever, and never was one. Neither the justice court nor the circuit court had any jurisdiction.
The judgment is reversed, and the cause dismissed, without prejudice to the bringing against the appellant of any charge founded on a proper affidavit.